ORDER

PER CURIAM.
Defendant, Mark Westergaard, appeals from the judgments of conviction for two counts of burglary in the second degree, attempted burglary in the second degree, felony stealing, and misdemeanor stealing. He was sentenced as a persistent offender to terms of twelve years, twelve years, ten years, and twelve years, all sentences to run concurrently. He was fined $150.00 for the count of misdemeanor stealing. Defendant also appeals from the denial of his Rule 29.15 motion, without an evidentia-ry hearing.
In regard to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).